UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7487



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONZO JONES, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-38, CA-99-2090-7-20)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Alphonzo Jones, Jr., Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alphonzo Jones, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Jones, Nos. CR-98-38;

CA-99-2090-7-20 (D.S.C. Aug. 3, 1999).       We note that Jones has

raised additional claims of ineffective assistance of counsel in

his informal appellate brief.   Because these claims were not pre-

sented to the district court for consideration, they are not prop-

erly before this court for review.      See Muth v. United States, 1

F.3d 246, 250 (4th Cir. 1993) (holding that issues raised for first

time on appeal generally will not be considered absent exceptional

circumstances).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2